Citation Nr: 1643468	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico
 

THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the period prior to October 1, 2012, the Veteran's bilateral hearing loss was manifested by no worse than level I hearing impairment in the left ear and level I hearing impairment in the right ear. 

2. For the period of October 1, 2012 to the present, the Veteran's bilateral hearing loss was manifested by no worse than level II hearing impairment in the left ear and level II hearing impairment in the right ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met at any time. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In a July 2011 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records, and all records provided in Spanish have been properly translated into English. Further, the Veteran underwent VA audiological examinations in March 2010, October 2012, and August 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that these VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that the Veteran underwent additional VA audiological examination in October 2010. However, the VA examiner did not perform the requisite audiological testing sufficient to rate the Veteran's  disability at that time. However, the Board finds that the inadequacy of the October 2010 examination constitutes a harmless error, as the Veteran was provided with multiple subsequent, adequate VA examinations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was most recently remanded by the Board in March 2015 to allow for additional development. At that time, the RO was instructed to determine the following regarding May 2010, July 2011, and October 2012 private audiograms: (1) Whether each exam was conducted by a state-licensed audiologist; (2) whether Maryland CNC testing was performed during each examination; and (3) the results of puretone threshold testing at 3000 Hertz (Hz) for each ear during each examination. Thereafter, the RO was to readjudicate the matter on appeal and issue a Supplemental Statement of the Case (SSOC) if the claim was not granted. 
 
A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, a VA addendum opinion was obtained in October 2015 that properly addressed the qualifications of the private audiologists and the scope of testing performed during each examination. 

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking a compensable disability rating for his service-connected bilateral hearing loss. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With specific regard to hearing loss claims, disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test. 

In 38 C.F.R. § 4.85 (2015), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns of Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2015), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Further, the provisions of 38 C.F.R. § 4.86 (2015) address exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015). Each ear will be evaluated separately. Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2015). That numeral will then be elevated to the next higher Roman numeral. Id.  

Here, the Veteran has undergone several audiological examinations during the rating period on appeal. Before analyzing these examinations against the rating criteria set forth above, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

As such, the Board now turns to the evidence of record. The Veteran underwent VA audiological examination in March 2010. At that time, the Veteran's audiometric results were as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
45
50
55
60
52.5
Right Ear
45
45
55
60
51.25

Further, the Veteran registered speech recognition scores of 96 for each ear. As such, both ears are properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level I in the right ear. Intersecting Levels I and I under Table VII result in a noncompensable disability rating. 

The Veteran underwent subsequent private audiological testing in May 2010. At that time, the Veteran's audiometric results were as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
90
90
90
100
92.5
Right Ear
85
95
90
100
92.5

However, the records do not indicate that speech discrimination tests were conducted at that time. As such, the examination report is not useful for rating purposes. 

The Veteran next underwent VA audiological testing in October 2012. At that time, the Veteran's audiometric results were as follows:



Hertz
1000
2000
3000
4000
Average 
Left Ear
45
50
60
60
54
Right Ear
50
50
55
55
52

Further, the Veteran registered speech recognition scores of 92 for the left ear, and 88 for the right ear. As such, both ears are properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level II in the right ear. Intersecting Levels I and II under Table VII result in a noncompensable disability rating. 

The Veteran underwent additional private audiological testing in October 2013. At that time, the Veteran's audiometric results were as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
45
50
65
75
58.75
Right Ear
40
55
55
70
55

Further, the Veteran registered speech recognition scores of 92 for the left ear, and 88 for the right ear. As such, both ears are properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level II in the left ear and Level II in the right ear. Intersecting Levels II and II under Table VII result in a noncompensable disability rating. 

The Veteran most recently underwent VA audiological examination in August 2014. At that time, the Veteran's audiometric results were as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
40
40
50
50
45
Right Ear
40
45
45
50
45

Further, the Veteran registered speech recognition scores of 92 for the left ear, and 96 for the right ear. As such, both ears are properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level I in the right ear. Intersecting Levels I and I under Table VII result in a noncompensable disability rating. 

VA treatment records dated September 2014 indicate that the Veteran underwent audiological testing while being fitted for new hearing aids. At that time, the Veteran's audiometric results were as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
40
40
50
50
45
Right Ear
40
45
45
50
45

Further, the Veteran registered speech recognition scores of 92 for the left ear, and 96 for the right ear. As such, both ears are properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level I in the right ear. Intersecting Levels I and I under Table VII result in a noncompensable disability rating. 

First, the Board finds that the Veteran does not qualify for a compensable disability rating for the period prior to October 1, 2012. VA audiological testing conducted during this time indicates that the Veteran's levels of hearing impairment do not qualify for a compensable disability rating per the provisions of Table VI.

The Veteran's next audiogram, conducted on October 1, 2012, indicates a significant improvement of the Veteran's bilateral hearing loss that has persisted to this day. As such, the Veteran does not qualify for a compensable disability rating for the period of October 1, 2012 to the present, per the provisions of Table VI.

The Board notes that the assigned noncompensable disability rating does not signify the complete absence of a disability associated with the Veteran's hearing loss. The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In this case, the mechanical application does not yield a compensable disability rating for the Veteran's level of hearing loss prior to May 5, 2010, or following October 1, 2012. 

Further, the Board acknowledges that the Veteran has submitted several additional private audiograms for consideration, dated May 2010, July 2011, October 2012, and May 2016. However, these audiograms do not provide sufficient information to properly evaluate the Veteran's disability under 38 C.F.R. § 4.85 (2015). Specifically, the May 2010 exam did not include speech testing, and both the July 2011 and May 2016 private physicians failed to test and/or report puretone threshold results at 3000 Hertz, and do not specify the material used for speech discrimination testing. Similarly, the October 2012 physician failed to test and/or report puretone threshold results at 3000 Hertz for the right ear, and speech material used for recognition testing was not specified. As such, these examinations are incomplete for VA rating purposes, and may not be used in assigning disability ratings at this time. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for the rating period on appeal. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran has reported a decreased capacity to hear and understand conversations as a result of his audiological disability, and the use of hearing aids to assist with managing his disability. However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. Therefore, the Veteran's difficulty with speech discrimination is a factor properly contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 6100 (2015).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record or the veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). During the pendency of this appeal, the Veteran did not assert that he was totally unemployable as the result of his bilateral hearing loss, nor does the record contain any evidence to the contrary. As such, the Board concludes that a claim for a TDIU has not been raised at this time. 
 

ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


